Citation Nr: 0523788	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  02-20 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinios, which denied the benefit sought on appeal.

The issue of entitlement to service connection for 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED.


FINDINGS OF FACT

1.  A November 2000 rating decision denied reopening the 
appellant's claim of entitlement to service connection for a 
nervous condition.

2.  Evidence received since the November 2000 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.


CONCLUSIONS OF LAW

1.  The RO's November 2000 decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  Evidence received since the November 2000 rating decision 
is new and material and the veteran's claim of entitlement to 
service connection for a psychiatric disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in 
November 2001 concerning his claim to reopen his claim for 
service connection for a psychiatric disability.  

In December 2001 the appellant was provided a notice 
concerning his claim.  In this letter, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  The appellant was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, the veteran submitted addition 
medical evidence and a statement of the case was issued in 
July 2002.  The veteran submitted a statement from Loyola 
University in July 2002 and a supplemental statement of the 
case was issued in March 2003.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  New and material evidence

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).

The evidence of record at the time of the November 2000 
rating decision consisted of the following:

Service medical records show a pre-induction medical 
examination dated in June 1953, which showed a notation of 
anxiety state, hypermentelation syndrome, N.D.  An August 
1953 neuropsychiatric examination indicated that the veteran 
was under psychiatric treatment for anxiety neurosis before 
entry into the service, but it was felt that he would be able 
to adjust if handled firmly and considerately by company 
personnel.  Furthermore, being forced to adjust would be of 
value to the patient himself.  

An August 1953 Intake Social History indicated that the 
veteran reported suffering a nervous breakdown in January 
1953.  It was noted that the veteran joined the National 
Guard in August 1948 and remained with the Guard until about 
May 1953 when he was honorably discharged for medical 
reasons.  He was unable to attend meetings because he was 
under the care of a psychiatrist.  In August 1953, the 
veteran was inducted into the Army.  The veteran was worried 
about having to climb heights.  The summary of the evaluation 
indicated that the veteran presented a picture of emotional 
instability.  There was a great deal of free-floating 
anxiety, which manifested itself in his constant review of 
life's history and accomplishments with satisfactory 
appraisals.  The veteran in his life and social contacts 
tended to be a quiet, serious, unobtrusive, and chronically 
worrisome individual.  He was reticent and sensitive to moods 
of others and expressed feelings of guilt concerning the 
death of his mother and thoughts of self-sacrifice on his 
part when he cared for his mother when she was ill.  He 
attributed his inability to get out into the world and make 
proper adjustment by long attached to his mother.  The 
veteran attributed many of his difficulties to being easy 
going and it was noted that the veteran could well be 
repressing with difficulty hostile and aggressive impulses 
which might reach the surface symbolically in his obsessive 
compulsive acrophobia.  The veteran's sex life had been 
poorly adjusted and he brooded considerably over this.  It 
was noted that during the interview, the veteran appeared 
fidgety and fretful, apprehensive of what the future might 
bring.

A letter dated in June 1953 from R.L.C., M.D., the veteran's 
private psychiatrist, indicated that the veteran had been 
under his care for considerable time in psychiatric for an 
acute anxiety syndrome, with multiple somatic symptoms.  It 
was noted that the veteran's condition was of such severity 
that the psychiatrist expected a prolonged period of therapy 
would be necessary before he was going to find it easy to 
adjust to either social or work situations.  Another letter 
from R.L.C., M.D., dated in August 1953 indicated that the 
veteran had been under his care for several months suffering 
from very severe anxiety neurosis, combined with a number of 
phobias and obsessions.  The psychiatrist noted that when the 
veteran first started treatment with him he was in the 
National Guard and was quite unable to get along even in the 
weekly training period.  It was through the psychiatrist's 
recommendation to the Medical Department that he was given an 
honorable discharge from the Guard.  He was then picked up on 
the rolls of Selective Service.  The psychiatrist indicated 
that he sent a notarized letter to the Selective Service 
Board acquainting them with his condition, because it was his 
personal opinion that he was not in an emotional condition to 
adjust satisfactorily to any of the Armed Services.

Notations dated in September 1953 showed that the veteran had 
a fear of heights.

A May 1954 Physical Profile indicated that the veteran 
appeared quite tense and anxious and considerably threatened 
by the likelihood of his going overseas.  Prior to entrance 
into the service he was seen by a psychiatrist because of his 
inability to contain his feelings of anxiety and turmoil.  He 
had difficulty staying in the National Guard because of his 
turmoil and was unable to advance in his job with the 
Telephone Company because of this.  It was noted that in the 
Army he was doing his utmost to find a place for himself; 
however, he was considerably threatened by change.  This, to 
an extent, was paramount to decision for this individual, 
very similar to the pattern, which occurred when his mother 
died, father remarried, and put him out of the home.  It was 
the feeling of the psychiatrist that this individual if 
granted the opportunity of staying put and gaining some 
degree of security and sense of belonging to one unit, would 
serve relatively adequately; however, if transferred overseas 
if appeared that more than likely in his turmoil, complexity 
and confusion would necessitate consideration for 
administrative disposition.  The veteran was given a S-3 
profile.

The veteran's separation examination dated in June 1955 
showed normal psychiatric clinical evaluation.  

Letters from F.A.G., M.D., dated in November 1963 and 
February 1964 indicated that the veteran's 
electroencephalogram was abnormal.  He had evidence of a 
depressive reaction to injury (slow activity) in the anterior 
portions of both hemispheres; the disorder was greater on the 
right.  It was noted that the etiology was unclear.  

Social Security Administration Order dated in January 1986, 
noted that the veteran was last insured for disability 
insurance purposes in March 1967.  He initially filed for a 
period of disability and disability insurance benefits in 
August 1967 alleging disability since June 1964.  The claim 
was disallowed and not appealed.  It was noted that the 
veteran repeatedly attempted to revive the claims and all 
were denied.  The request for a hearing filed in May 1985 was 
also dismissed.

The Order also had medical record attachments from 1962.  The 
veteran had diagnoses of nervousness and fear of heights as 
well as a diagnosis of paranoid personality.  

Hospital records from The Rock Creek Center indicated that 
the veteran was admitted in April 1992 for evaluation and 
treatment of anxiety and depression.  It was noted that the 
veteran had been in treatment for several years for his 
phobias.  In addition, he had had an extremely difficult time 
since his wife's death four years ago.  The psychiatric 
diagnoses included: major depression, recurrent, moderate; 
agoraphobia; simple phobia; rule out panic disorder; rule out 
obsessive compulsive disorder; rule out hypochondriasis; and 
paranoid personality disorder.

Social Security Administration records dated January 1993, 
indicated that the veteran had severe paranoid schizophrenia.  
His symptoms included loosening of associations, delusions, 
of persecution, marked hypochondriasis, agoraphobia, poor 
insight, and judgment.  It was noted that the condition was 
present from June 1964 onward and probably earlier.  

A letter from T.T., M.A., dated in August 1993, indicated 
that the veteran had been housebound for 15 years and was 
unable to function in the outside world without fear of panic 
attacks.  The veteran was classified as an agoraphobic.

The Rock Creek Center hospital report dated in April 1996 
showed that the veteran was admitted with complaints of 
getting excitable, anxious, and being afraid of the unknown.  
He had a history of depression, agoraphobia, and somatization 
disorder.  Suspected dementia was also added.  It was noted 
that he was a previous patient in 1992 and he first saw a 
psychiatrist at 16 years of age after his mother's death.  He 
stated that he was diagnosed in the past with anxiety 
neurosis and inferiority complex.  Occasional panic attacks 
were also noted.  

An October 2000 letter from W.B., M.D., indicated that the 
physician had treated the veteran for many years and the 
diagnosis was chronic acrophobia.

Evidence received after the November 2000 rating decision 
includes:

VA treatment records dated from 1998 to 2001 showed the 
veteran was treated for depression, anxiety, and continued 
phobias.  It was noted in 1997, that he was diagnosed as 
probably suffering from a chronic dysthymic disorder with 
multiple phobias and significant anxiety, which at times 
deteriorated into a major depression.  

A letter from B.M.S., PsYD., dated in April 2002 indicated 
that the veteran reported that when he was inducted into the 
service, it was done without regard to the fact that he had a 
letter from his doctor advising against his induction on the 
basis that he suffered from neurotic anxiety and phobia 
disorders.  The examiner noted that during treatment, it 
appeared that the veteran's condition had worsened since his 
medical release from the service.  

A statement from W.B., M.D., dated in July 2002 indicated 
that the veteran suffered from severe depression/anxiety/and 
phobic disorders, which may have been enhanced by being 
inducted into the service.

As the statements from B.M.S., PsYD., and W.B., M.D., 
indicate that the veteran's pre-existing psychiatric 
disability may have been aggravated by service, they are 
pertinent to a major element required to establish service 
connection.  To fairly assess the evidence, the claim must be 
re-opened and reviewed on the basis of the entire record. 

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disability.




ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.  The appeal is granted to this extent 
only.


REMAND

?	A remand is necessary in this case so that a VA 
examination can be scheduled.

The veteran contends that his psychiatric disability was 
aggravated while in service. The veteran has not had a VA 
examination to determine the whether his disability was 
aggravated by service.  Therefore, further development of the 
medical record is necessary with regard to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  List all psychiatric 
diagnoses that the veteran has.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

          C.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to the time of onset 
of the disorder.

	D.  If the onset of any of the 
veteran's psychiatric disorders occurred 
before his active service, state medical 
opinions in response to each of the 
following questions:

	(1).  Was there an increase in 
disability during the veteran's 
active service?
	(2)  If there was an increase 
in disability during service, was 
the increase beyond the natural 
progression of the disorder?

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


